PER CURIAM.
Appellant, Damon Mauro, appeals an order granting a new trial in favor of appellees. We affirm the order granting a new trial, as the record fails to show the trial court abused its discretion in granting a new trial. Baptist Memorial Hosp., Inc. v. Bell, 384 So.2d 145 (Fla.1980); Currie v. Palm Beach County, 578 So.2d 760 (Fla. 4th DCA 1991); Bern v. Spring, 565 So.2d 809 (Fla. 3d DCA 1990); Staib v. Ferrari, Inc., 391 So.2d 295 (Fla. 3d DCA 1980). However, on re-trial, the trial court should admit evidence of both parties’ alcohol consumption if proferred, as this issue is relevant to the cause of the accident. § 90.402, Fla.Stat. (1995); see Brackin v. Boles, 452 So.2d 540 (Fla.1984); Tracton v. City of Miami Beach, 616 So.2d 457 (Fla. 3d DCA 1992), rev. denied sub nom. Siedentopf v. Tracton, 626 So.2d 207 (Fla.1993); Thunderbird Drive-In Theatre, Inc. v. Reed, 571 So.2d 1341 (Fla. 4th DCA 1990), rev. denied, 577 So.2d 1328 (Fla.1991). Additionally, appellees can amend their answer to include the seatbelt defense on re-trial. In all other respects, the trial court’s order is affirmed.
Affirmed with instructions.